Case 2:20-cv-14327-AMC Document 28 Entered on FLSD Docket 12/16/2020 Page 1 of 2




                          UNITED STATES DISTRICT COURT FOR
                          THE SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 2:20-cv-14327-DMM/SMM

  OSMOSE UTILITIES SERVICES, INC.,

                       Plaintiff,

  v.

  UTILITY TESTING AND GEOGRAPHIC
  INFORMATION SYSTEMS LLC and MARK
  VOIGTSBERGER,

                 Defendants.
  _____________________________________/

                               JOINT NOTICE OF SETTLEMENT

         Plaintiff OSMOSE UTILITIES SERVICES, INC. and Defendants UTILITY TESTING

  AND GEOGRAPHIC INFORMATION SYSTEMS LLC and MARK VOIGTSBERGER

  (collectively the “Parties”), through their respective undersigned counsel and pursuant to Local

  Rule 16.4 of the Southern District of Florida, hereby jointly notify the Court that the Parties have

  reached a settlement in the case. The Parties will file a Stipulation of Dismissal under Rule

  41(a)(1)(ii) of the Federal Rules of Civil Procedure in due course.

         Respectfully submitted December 16, 2020.

 /s/ Ava K. Doppelt                                 /s/ Matthew S. Nelles
 Ava K. Doppelt, Esq.                               Matthew S. Nelles, Esq.
 Florida Bar No. 393738                             NELLES KOSTENCKI, PLLC
 ALLEN, DYER, DOPPELT & GILCHRIST,                  Corporate Center
 P.A.                                               110 E Broward Blvd Ste 670
 255 South Orange Avenue, Suite 1401                Fort Lauderdale, FL 33301-3542
 Orlando, FL 32801                                  Email: mnelles@nklawflorida.com
 Email: adoppelt@allendyer.com                      Telephone: (954) 246-4800
 Telephone: (407) 841-2330                          Facsimile: (954) 246-4900
 Facsimile: (407) 841-2343                          Attorneys for Defendants Utility Testing and
                                                    Geographic Information Systems LLC and
 and                                                Mark Voigtsberger



                                                   1
Case 2:20-cv-14327-AMC Document 28 Entered on FLSD Docket 12/16/2020 Page 2 of 2




 Byron L. Pickard, Esq.,
 (Admitted Pro Hac Vice)
 STERNE, KESSLER, GOLDSTEIN & FOX,
 P.L.L.C.
 1100 New York Avenue, N.W.
 Washington, D.C. 20005
 Email: bpickard@sternekessler.com
 Telephone: (202) 371-2600
 Facsimile: (202) 371-2540
 Attorneys for Plaintiff Osmose Utilities
 Services, Inc.

                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on December 16, 2020, I electronically filed the foregoing using
  the Case Management/Electronic Case Filing (“CM/ECF”) system, which will send Notice of
  Electronic filing to CM/ECF participants listed below:

  Ava K. Doppelt, Esq.                              Matthew S. Nelles, Esq.
  Florida Bar No. 393738                            NELLES KOSTENCKI, PLLC
  ALLEN, DYER, DOPPELT & GILCHRIST,                 Corporate Center
  P.A.                                              110 E Broward Blvd Ste 670
  255 South Orange Avenue, Suite 1401               Fort Lauderdale, FL 33301-3542
  Orlando, FL 32801                                 Email: mnelles@nklawflorida.com
  Email: adoppelt@allendyer.com                     Telephone: (954) 246-4800
  Telephone: (407) 841-2330                         Facsimile: (954) 246-4900
  Facsimile: (407) 841-2343                         Attorneys for Defendants Utility Testing and
                                                    Geographic Information Systems LLC and
  Byron L. Pickard, Esq.                            Mark Voigtsberger
  (Admitted Pro Hac Vice)
  STERNE, KESSLER, GOLDSTEIN, &
  FOX, P.L.L.C.
  1100 New York Avenue, N.W.
  Washington, D.C. 20005
  Email: bpickard@sternekessler.com
  Telephone: (202) 371-2600
  Facsimile: (202) 371-2540

  Attorneys for Plaintiff Osmose Utilities
  Services, Inc.




                                               2
